Citation Nr: 1007495	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for detached retinas.


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1970 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In addition to the issue stated on the title page, the 
Veteran has pending claims for service connection for 
traumatic brain injury and lumbar strain with degenerative 
joint disease and degenerative disc disease of the thoracic 
spine.  The Veteran was given a statement of the case with 
regard to those issues in October 2009 but the record does 
not reflect that he has filed a substantive appeal.  
Accordingly, these issues are not address in this decision.  


FINDINGS OF FACT

The record does not contain a current diagnosis of detached 
retinas


CONCLUSION OF LAW

Service connection for detached retinas is not warranted.  §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In an October 2006 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim.  
The Veteran was advised what evidence he should provide in 
support of his claim and what evidence VA would obtain on his 
behalf.  The notice was provided prior to the rating decision 
on appeal, in compliance with the timing requirements set 
forth in Pelegrini. 

The RO made reasonable efforts to assist the Veteran in the 
development of his claim.  The relevant records, including 
service treatment records and post-service medical records 
identified by the Veteran, have been obtained and associated 
with the claims file.  The Veteran has not identified any 
relevant records that remain outstanding.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
 
II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for 
detached retinas.  He alleges that detached retinas were 
caused by a head injury in service.  

The Veteran had active duty service from March 1970 to March 
1974.  Service treatment records reflect that the Veteran was 
seen in sick call in October 1973 with a complaint of a 
forehead laceration.  Records show that the laceration was 
sutured and cleaned.  The report of the April 1973 separation 
examination noted normal clinical evaluation of the head and 
face.

A report of a March 2005 VA examination noted, in relevant 
part, that the Veteran had a substantial scar secondary to 
the suturing of his left eyelid.  The report indicated that 
the scar did not cause any abnormality of vision.  The Board 
notes that service connection is currently in effect for the 
Veteran's left eyelid scar.

VA optometry records show that the Veteran was seen for an 
eye examination in August 2005.  Assessments included mild 
dermatochalasis and presbyopia and myopia. 

A report of a September 2006 eye examination reflects that a  
VA optometrist noted assessments of mild dermatochalasis, 
each eye, and presbyopia.

The Veteran had a VA examination in November 2006.  The 
Veteran's complaints included movements of something in the 
very far peripheral visual field in both the right and left 
side.  The Veteran reported episodes where images were 
separated or crossed.

The VA examiner reviewed the claims file.  The examiner noted 
that the Veteran lacerated his left brow during service.  The 
examiner noted that the Veteran left service seeing well and 
needing no correction.  After separation from service, he had 
no serious problems with his eyes, other than needing glasses 
for best vision.    The examination report indicated that, 
two years prior, the Veteran went to the VA because he needed 
new glasses.   At that time, something was found in the 
retina which was bothersome to the examiner.  It had 
something to do with detachment or possibility of a 
detachment or something of that nature.   

The examiner's assessment included:  1) macular degeneration, 
atypical, bilateral; 2) diplopia, probably secondary to 
intermittent exotropia, but possibly also secondary  to 
eccentric fixation with unusual retinal correspondence; and 
3) scar, left eyebrow, small, not noticeable.  The examiner 
stated that the Veteran does not have, nor had he had, a 
retinal detachment caused by or a result of his head trauma 
that produced the scar in the lateral part of his left brow.  
The VA examiner also indicated that the trauma to the 
Veteran's left brow did not cause an eye problem.

The examiner further stated that the Veteran has an atypical 
macular degeneration which is not caused by, or the result of 
service.  The examiner stated that the Veteran's macular 
changes are quite atypical of any common and most rare 
macular degeneration processes.   The examiner stated that 
there is no reason to suspect that the changes are traumatic.

The Board concludes that service connection for detached 
retinas is not warranted.  The record does not contain a 
current diagnosis of detached retinas.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The record reflects a current diagnosis of 
macular degeneration; however, there is no competent medical 
evidence linking macular degeneration to any incident of 
service, including the eye laceration sustained during 
service.  In reaching this determination, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is a preponderance of the 
evidence against the claim, it must be denied.  

ORDER

Service connection for detached retinas is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


